BARKDULL, Judge.
In 1981 after more than 20 years of marriage, Barbara and Ken Smith were divorced. At the time of the final hearing Ken agreed in settlement of obligations relating to marital property, to pay 25% as of the end of 1981 of his vested pension rights to Barbara, when received. This obligation was recognized in the final judgment of dissolution. The pension plan maintained and administrated by Ken’s employer was subject to the provisions of 29 U.S.Code, Sections 1001 et seq., commonly known as ERISA.
Ken subsequently married Jill. He later died and death benefits pursuant to provisions of his pension plan became payable. Barbara made a claim for 25% of the benefits. A fund in the amount of her claim has, in effect, been established by the administrator of the pension fund. The trial court has directed that this fund be delivered to Barbara. The trial court, in effect, holding that ERISA did not preempt state action to enforce the provisions of a final judgment of dissolution in a marital proceeding. We agree. City of Miami v. Spurrier, 320 So.2d 397 (Fla. 3d DCA 1975); Shaw v. Delta Air Lines, Inc., 463 U.S. 85, 103 S.Ct. 2890, 77 L.Ed.2d 490 (1983); Savings and Profit Sharing Fund of Sears Employees v. Gago, 717 F.2d 1038 (7th Cir.1983); Carpenters Pension Trust for Southern California v. Kronschnabel, 632 F.2d 745 (9th Cir.1980); Monsanto Company v. Ford, 534 F.Supp. 51 (E.D.Mo. 1981); In re Marriage of Pardee, 408 F.Supp. 666 (C.D.Cal.1976); In re Marriage of Pilatti, 96 Cal.App.3d 63, 157 Cal.Rptr. 594 (4th Dist.1979); In re Marriage of Campa, 89 Cal.App.3d 113, 152 Cal.Rptr. 362 (1st Dist.1979); In re Marriage of Johnston, 85 Cal.App.3d 900, 149 Cal.Rptr. 798 (2d Dist.1978); In re Marriage of Hunt, 78 Ill.App.3d 653, 34 Ill.Dec. 55, 397 N.E.2d 511 (1st Dist.1979).1
Therefore, the final summary judgment under review be and the same is hereby affirmed.
AFFIRMED.

. The principles enunciated in these authorities were recognized and codified by an amendment to ERISA adopted by the U.S. Congress in 1984 and referred to as Retirement Equity Act. Sec. 29 U.S.C.A. § 1056.